DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “wherein zone indicators are provided on the display…”.  However, it is unclear whether this functionality is provided by an already claimed element or by another unclaimed structural feature.  For the purposes of examination, the examiner is interpreting the function drawn to the “zone indicators” to be purely functional without a structural counterpart.  Furthermore, in providing a prior art rejection for such functionality, the examiner is interpreting prior art generally capable of displaying information to also be capable of the aforementioned functionality.
Claim 3 recites “wherein the zone indicators are part of an overlay attached to the display”.  However, such overlay is not positively recited as part of the system.  Furthermore, as seen above, zone indicators are considered to be purely functional aspects of the claim, there being no structural counterpart linking them to the system.  It is unclear whether applicant intends the overlay to be part of the system or whether providing an overlay is merely an intended use of “zone indicators”.  For the purposes of examination, the examiner cannot apply a prior art rejection to claim 3 until issues relating to the overlay and zone indicators are clarified.  
Claims 4, 5, and 8 each end in an incomplete clause.  It is unclear whether applicant omitted necessary wording, mistakenly used “the” rather than “and”, or intended an altogether different meaning of the last clause.  For the purposes of examination, the examiner is interpreting claims 4 and 5 to recite “to determine the Hct values and the ΔBV% values”.  
Claim 8 further recites a second BV% profile having two different ranges, “and less than or equal to 6.5% per hour and less than or equal to 15%”.  Claim 8 also ends with an incomplete clause as mentioned above.  For the purposes of examination, the examiner cannot apply a prior art rejection to claim 8 until the noted indefiniteness is clarified.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As seen above, zone indicators are considered to be purely functional aspects of the claim, there being no structural counterpart linking them to the system.  Therefore, the examiner does not consider claims 10-11 to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 12 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Barrett et al., US 2019/0200921 (Barrett, IDS).
Regarding claim 1, Barrett discloses a system for monitoring percentage change in blood volume during dialysis treatment (abstract, figs. 2-14) comprising:
A sensor device (REF 34, ¶ 0036) configured to obtain hematocrit (Hct) related measurements based on detecting light which has passed through extracorporeal blood of a patient undergoing dialysis treatment (¶ 0036);
One or more controllers (see “controllers”, ¶ 0044) configured to:	
Determine Hct values based on the Hct related measurements obtained by the sensor device (¶ 0034, 0036);
Determine ΔBV% values based on the determined Hct values (¶ 0034); and
Generate a GUI having a ΔBV% plot based on the determined ΔBV% values (fig. 6, ¶ 0057); and
A display device (see “screen display”, ¶ 0057);
Wherein the display device is capable of graphically representing zones of interest to a user/patient (see “operator intervention point”, fig. 6 and “alert level”, ¶ 0057).
Regarding claim 2, Barrett discloses a system wherein the zones of interest are part of the GUI generated by the one or more controllers (fig. 6, ¶ 0057).
Regarding claism 4-5, Barrett discloses a system wherein the controller of the sensor device and display device is configured to determine the Hct values and ΔBV% values (¶ 0034-0036, 0039).
Regarding claim 12, Barrett discloses a system wherein determining a respective ΔBV% value is based on an initial Hct measurement at an initial time of the dialysis treatment and a current Hct measurement at a current time (¶ 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Wang et al., US 2017/0180482 (Wang, IDS).
Regarding claims 6-7, Barrett does not explicitly disclose a system further comprising a remote monitoring a display device comprising another display configured as recited in claim 6.  However, Wang discloses a remote dialysis control and monitoring system (abstract, figs. 1-3) comprising a remote device (REF 108, ¶ 0032) configured to monitor and display elements provided on individual dialysis machines (¶ 0044-0047).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Barrett to include remote monitoring and display functionality as described in Wang in order to provide central monitoring capabilities of individual dialysis machines and ensure proper functionality of said dialysis machines with respect to patient treatment control.
Claims 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Ikeda, US 2008/0105601 (Ikeda).
Regarding claims 13-14, Barrett discloses a method for monitoring ΔBV% comprising the recited steps and utilizing the system set forth above (abstract, figs. 2-14, Claims 1-20), but does not disclose a method comprising displaying zone indicators to distinguish between first, second, and third ΔBV% profiles.  However, Ikeda discloses a system and method for dialysis control (abstract, figs. 1-8) comprising establishing at least three zone indicators corresponding to different ΔBV% profiles (see elements A-F, fig. 1, ¶ 0062-0069).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Barrett to include the multiple zone indicators on the display corresponding to ΔBV% profiles as described in Ikeda in order to provide a more detailed and comprehensive control of dialysis treatment based on the multiple ΔBV% profiles thus providing optimal water removal and water removal rates during said treatment.
Regarding claim 15, Barrett (in view of Ikeda) does not explicitly disclose a method wherein an overlay is attached to the display, said overlay displaying the zone indicators.  However, Barrett (in view of Ikeda) recognize the importance of the zone indicators as they relate to specific ΔBV% profiles, and providing them on an alternate overlay rather than on the screen itself provides no more than predictable and reliable results and would have been obvious for a person having ordinary skill in the art to try.  
Furthermore, broadly providing an additional means to display information on the display disclosed in Barrett (in view of Ikeda) would have been obvious to one having ordinary skill in the art since it has been held that mere duplication of the essential working parts, i.e. display means, involves only routine skill in the art (MPEP 2144.04, Section VI, Part B).  
Regarding claims 17 and 19, Barrett (in view of Ikeda) is relied upon in the rejection of claims 13-14 set forth above.  Barrett (in view of Ikeda) further discloses that the system includes one or more non-transitory readable mediums having instructions for performing the method above (see “computer-readable medium”, ¶ 0119-0121).
Allowable Subject Matter
Claims 9, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779